 Case 2:19-cv-06182-DSF-PLA Document 107 Filed 09/30/20 Page 1 of 2 Page ID #:3814




 1   MICHAEL FEUER, City Attorney
     KATHLEEN A. KENEALY, Chief Assistant City Attorney
 2   SCOTT MARCUS, Senior Assistant City Attorney
 3   FELIX LEBRON, Deputy City Attorney (SBN 232984)
     A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 4   200 N. Main Street, City Hall East, Room 675
     Los Angeles, CA 90012
 5   Telephone (213) 978-7569
     Facsimile (213) 978-7011
 6   Felix.Lebron@lacity.org
     Patricia.Ursea@lacity.org
 7
     Attorneys for Defendant, CITY OF LOS ANGELES
 8
 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11   Janet Garcia, Gladys Zepeda, Miriam Zamora,      Case No.: 2:19-cv-6182-DSF-PLA
12   Ali El-Bey, Peter Diocson Jr., Marquis Ashley,   [Assigned to Judge Dale S. Fischer]
     James Haugabrook, individuals, KTOWN FOR
13
     ALL, an unincorporated association,
14   ASSOCIATION FOR RESPONSIBLE AND                  STATEMENT REGARDING
     EQUITABLE PUBLIC SPENDING an                     REMEDIAL NOTICE PURSUANT
15                                                    TO THE COURT’S SEPT. 23, 2020
     unincorporated association
16                   Plaintiffs,                      ORDER (DKT. NO. 106)
17        vs.
18   CITY OF LOS ANGELES, a municipal entity;
     DOES 1-50,
19
                 Defendant(s).
20
21
22
23
24
25
26
27
28



                                  STATEMENT RE REMEDIAL NOTICE
 Case 2:19-cv-06182-DSF-PLA Document 107 Filed 09/30/20 Page 2 of 2 Page ID #:3815




 1         Pursuant to the Court’s September 23, 2020 Order, counsel for Plaintiffs and the
 2   City met and conferred about the contents of the remedial notice ordered by the Court
 3   and have agreed to the contents of such notice. See Dkt. 106 at p. 11. The agreed-upon
 4   remedial notice is attached as Exhibit 1 hereto. The parties have further agreed that the
 5   printed versions of the notice will include a high resolution of the logo and seal, and that
 6   the City will provide Plaintiffs’ counsel with a draft before the final notices are printed
 7   and posted so that Plaintiffs’ counsel can confirm the use of the high-resolution images.
 8
 9   Dated: September 30, 2020        MICHAEL N. FEUER, City Attorney
10
                                      KATHLEEN KENEALY, Chief Assistant City Attorney
                                      SCOTT MARCUS, Senior Assistant City Attorney
11                                    FELIX LEBRON, Deputy City Attorney
12                                    A. PATRICIA URSEA, Deputy City Attorney
13                                    By: /s/ A. Patricia Ursea
                                          Attorneys for Defendant
14                                        CITY OF LOS ANGELES
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  1
                                    STATEMENT RE REMEDIAL NOTICE
